Case 1:19-cv-20684-RNS Document 69 Entered on FLSD Docket 09/17/2020 Page 1 of 1



                             United States District Court
                                       for the
                             Southern District of Florida
  Mazzard Brandon McMillan,              )
  Plaintiff,                             )
                                         )
  v.                                       Civil Action No. 19-20684-Civ-Scola
                                         )
  Colonel Patrick Riggins and others,    )
  Defendants.                            )

                                     Judgment
         The Court has granted default judgment in favor of the Plaintiff. (Orders,
  ECF Nos. 60, 67.) Defendants Department of Corrections and Assistant Warden
  Herin have been terminated from this case. (ECF Nos. 15, 39.) The Court now
  enters judgment in favor of Plaintiff Mazzard Brandon McMillan and against
  Defendant Patrick Riggins, as required by Federal Rule of Civil Procedure 58.
  The Court directs the Clerk to close this case.
         The Court directs the Clerk to mail a copy of this order to the pro se
  litigants at the addresses indicated below.
        Done and Ordered in Miami, Florida, on September 16, 2020.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
  Copies via U.S. mail to:
  Patrick Riggins
  5454 NW Briscoe Drive
  Port St. Lucie, FL 34986

  Mazzard Brandon McMillian
  #57933
  Dade Correctional Institution
  Inmate Mail/Parcels
  19000 SW 377th Street
  Florida City, FL 33034
